Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see p. 6-12, filed 07/25/2022, have been reviewed, but are not being responded to because the arguments pertain to the amendments filed 07/25/2022, and the amendments have not been entered because they raise new issues that would require consideration and/or search, and the after final amendments cannot be reviewed and a search conducted within the guidelines of the AFCP 2.0 because the limitation in claim 1 wherein the hydroxyl gorup-containing epoxy resin (a3) is a hydroxyl group-containing aromatic bifunctional epoxy resin (a3) was not a limitation in a previously filed claim.
Applicant's arguments filed 07/28/2022 have been fully considered but they are not persuasive. In response to the applicant’s argument that the invention of Ambrose is related to pain, whereas the curable composition of the claimed invention is related to fiber-reinforced composite material and that there would have been no reason for one of ordinary skill in the art of fiber-reinforced composite material to look to Ambrose’s disclosure in order to arrive at the claimed invention (p. 9). it is noted that the features upon which applicant relies (i.e., fiber-reinforced composite material) are not recited in the rejected claim 1. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Ambrose et al. (US 4,749,743) renders obvious claim 1 that was filed on 03/17/2022 as explained in the Office action mailed on 06/02/2022.
In response to the applicant’s argument that there is no description in Ambrose as to what kinds of resin can achieve the excellent fracture toughness and excellent tensile strength which is the effect of the claimed invention and that even if one of ordinary skill in the art were to look to Ambrose, there would have been no reasonable expectation of success in achieving the effects of the claimed invention without resorting to undue experimentation (p. 9), it is noted that the features upon which applicant relies (i.e., fracture toughness and tensile strength) are not recited in the rejected claim 1. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). If the applicant is alleging unexpected results, the applicant did not show evidence of unexpected results. Objective evidence which must be factually supported by an appropriate affidavit or declaration to be of probative value includes evidence of unexpected results (MPEP 716.01(c)(I)).

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID KARST whose telephone number is (571)270-7732. The examiner can normally be reached Monday-Friday 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID T KARST/Primary Examiner, Art Unit 1767